Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roger M. Banhi appeals the district court’s orders granting summary judgment to the Defendants on his civil complaint and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we deny Ban-hi’s motion to appoint counsel and affirm for the reasons stated by the district court. See Banhi v. Papa John’s USA Inc., No. 8:12-cv-00665-RWT, 2013 WL 3788573 (D.Md. Jan. 6, 2014; July 18, 2013). We grant Banhi leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.